     Case: 1:18-cv-02728 Document #: 58 Filed: 09/30/19 Page 1 of 4 PageID #:608




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CHRISTINE BOARDMAN, et al.
                                                 Case No. 1:18-CV-02728
                Plaintiffs,
v.                                               Related to:

SERVICE EMPLOYEES INTERNATIONAL                  Hunter v. Service Employees
UNION a/k/a/ SEIU, ELISEO MEDINA and             International Union, et al.,
DIAN PALMER, Individually and as Co-Trustees     Case No. 1:18-CV-00986
of SEIU LOCAL 73, SEIU EMPLOYEES
INTERNATIONAL UNION NO. 73 a/k/a SEIU            Judge Pallmeyer
Local 73 and MARY KAY HENRY, Individually
and as PRESIDENT OF SEIU,

                Defendants.



     DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                      THEIR MOTION TO DISMISS




      Leon Dayan, Esq.*
      Abigail V. Carter, Esq.*                      Barry M. Bennett, Esq.
      *(admitted pro hac vice)                      George A. Luscombe, III, Esq.
      Bredhoff & Kaiser, PLLC                       Dowd, Bloch, Bennett, Cervone
      805 15th Street N.W., Suite 1000              Auerbach & Yokich
      Washington, D.C. 20005                        8 South Michigan Avenue, 19th Floor
      Telephone: (202) 842-2600                     Chicago, IL 60603
      ldayan@bredhoff.com                           Telephone: (312) 372-1361
      acarter@bredhoff.com                          bbennett@laboradvocates.com
     Case: 1:18-cv-02728 Document #: 58 Filed: 09/30/19 Page 2 of 4 PageID #:608




       As supplemental authority in support of Defendants’ Motion to Dismiss, Plaintiffs

respectfully submit the attached Memorandum Opinion issued on September 27, 2019, in

English et al. v. Service Employees International Union, Local 73, et al., Case No. 1:18-CV-

5272 (N.D. Ill.) (“Opinion”). In that case, Plaintiffs, all of whom were former employees and

members of Local 73, brought suit against Local 73 and Denise Poloyac, formerly one of the

Trustees in charge of Local 73, alleging that their terminations were in violation of their rights as

union members under the Labor-Management Reporting and Disclosure Act (“LMRDA”).

        In its Opinion, the district court granted Defendants’ Motion to Dismiss, holding that

under the applicable Supreme Court and Seventh Circuit case law, the LMRDA does not protect

union employees against discharge from employment by an unelected trustee. Op. at 5, 7-8. The

district court also held that because plaintiffs’ status as union members was derivative of their

employment status, plaintiffs’ loss of union membership did not give rise to a claim under the

LMRDA. Id. at 8.

        The Opinion thus directly supports Defendants’ Motion to Dismiss Counts I and IV of

Plaintiffs’ Second Amended Complaint, which allege violations of section 101(a)(5) of the

LMRDA. See Br. ISO Defs’ Mot. Dismiss (ECF No. 47) at 4-6; Reply ISO Defs’ Mot. Dismiss

(ECF No. 56) at 1-2. Like the plaintiffs in English, Plaintiffs here allege that their LMRDA

rights as union members were violated when they lost their status as union members as a result

of losing their union employment. The district court’s Opinion in English provides additional

authority that Plaintiffs’ legal theory as to this claim fails as a matter of law.




                                                   2
    Case: 1:18-cv-02728 Document #: 58 Filed: 09/30/19 Page 3 of 4 PageID #:608




Respectfully Submitted,


      /s/ Leon Dayan                               /s/ Barry M. Bennett

      Leon Dayan, Esq.*
      Abigail V. Carter, Esq.*                     Barry M. Bennett, Esq.
      *(admitted pro hac vice)                     George A. Luscombe, III, Esq.
      Bredhoff & Kaiser, PLLC                      Dowd, Bloch, Bennett, Cervone,
      805 15th Street N.W., Suite 1000             Auerbach & Yokich
      Washington, D.C. 20005                       8 South Michigan Avenue, 19th Floor
      Telephone: (202) 842-2600                    Chicago, IL 60603
      ldayan@bredhoff.com                          Telephone: (312) 372-1361
                                                   bbennett@laboradvocates.com

      Counsel for Defendants


Dated: September 30, 2019




                                         3
    Case: 1:18-cv-02728 Document #: 58 Filed: 09/30/19 Page 4 of 4 PageID #:608




                                CERTIFICATE OF SERVICE

       This certifies that a true and correct copy of the foregoing notice of supplemental

authority in support of Defendants’ motion to dismiss, was served on the following counsel of

record via ECF on this September 30, 2019:

                              Mark S. Schaffner, Esq.
                              Law Offices of Mark Schaffner, P.C.
                              100 North Riverside Plaza, Suite 2150
                              Chicago, IL 60606

                              Counsel for Plaintiff Christine Boardman

       In addition, I certify that a true and correct copy of the foregoing notice foregoing notice

of supplemental authority in support of Defendants’ motion to dismiss, was served on the

following attorneys in the related case Hunter v. Service Employees International Union, 18-CV-

00986, by transmitting copies to them by email at the following addresses:


                               Melissa P. Casey, Esq.
                               MPC Law Group
                               221 North LaSalle Street, Suite 1414
                               Chicago, IL 60601
                               Email: mpclawgroup@gmail.com

                               Angel Petrov Bakov
                               Glen J. Dunn & Associates, Ltd.
                               221 N. LaSalle St., Suite 1414
                               Chicago, IL 60601
                               Email: abakov@gjdlaw.com

                               Glen J. Dunn, Jr.
                               Glen J. Dunn & Associates, Ltd.
                               221 N. LaSalle Street, Suite 1414
                               Chicago, IL 60601
                               Email: gdunn@gjdlaw.com


                                             /s/ Leon Dayan
                                             Leon Dayan
